              Case 1:19-cr-00290-NRB Document 7-4 Filed 05/03/19 1agtIDrofUNY
              Case 1:19-cr-00290-NRB Document 8 Filed 05/06/19 Page 1 of 1

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                              i DOCVMENT
                                                                              ' ELE_c_rRo:-11cALL y FILED
                                                                                DOC#:           I I
                                                                                                             I
 -------------------------------x
                                                                               '1\1EntFn:           5lie\~
                                                                                                      V
                                                                     19-CR-290 (NRB)
 UNITED STATES OF AMERICA
                                                                       ORDERON
                                     , Plaintiff,
                                                                 MOTION FOR ADMISSION
         v.
                                                                     PROHACVICE
 ROCHESTER DRUG CO-OPERATIVE, INC.

                                      Defendant
-------------------------------x

         The motion of Douglas B. Farquhar, for admission to practice Pro Hae Vice in the

above-captioned section is granted.

         Applicant has declared that he is a member in good standing of the bars of the State of

Maryland and the District of Columbia and that his contact information is as follows:

                            Douglas B. Farquhar
                            Hyman, Phelps & McNamara, P.C.
                            700 13 th Street, N.W., Suite 1200
                            Washington, D.C. 20005
                            Tel: 202 737 9624
                            Fax: 202 737 9329
                            Email: dfarquhar(@.hpm.c01r1

Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for

Rochester Drug Co-Operative Inc. in the above-entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of Attorneys.




Dated:   ~       ,f, 1   ),()   11
